Citation Nr: 0608241	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-35 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Kyrle's disease, 
claimed as a blood disorder, as a result of ionizing 
radiation.  

2.  Entitlement to service connection for diabetes mellitus, 
as a result of ionizing radiation.  

3.  Entitlement to service connection for nephropathy, 
claimed as a kidney condition, as a result of ionizing 
radiation.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a lung condition, as a 
result of ionizing radiation.  

5.  Entitlement to service connection for a prostate 
condition, as a result of ionizing radiation.  

6.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid condition, as a result of ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection as a result of ionizing 
radiation for the aforementioned claimed conditions.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  There is objective evidence that the veteran was exposed 
to ionizing radiation during service during Operation Ivy.


3.  There is no medical evidence showing that the veteran had 
Kyrle's disease or a blood disorder, diabetes mellitus, 
nephropathy or a kidney condition, COPD, or a lung condition, 
a prostate condition, or hypothyroidism or a thyroid 
condition during service, or for many years after.

4.  There is no medical diagnosis of a prostate condition of 
record.

5.  There is no competent medical evidence linking any of the 
veteran's claimed disabilities to his military service, or to 
radiation exposure during service.

6.  The veteran does not have a radiogenic disease.


CONCLUSIONS OF LAW

1.  Kyrle's disease, claimed as a blood disorder, was not 
incurred in active service and may not be presumed to have 
been incurred during active service or as a result of 
radiation exposure. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2005).

2.  Diabetes mellitus was not incurred in active service and 
may not be presumed to have been incurred during active 
service or as a result of radiation exposure. 38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2005).

3.  Nephropathy, claimed as a kidney condition was not 
incurred in active service and may not be presumed to have 
been incurred during active service or as a result of 
radiation exposure. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2005).

4.  COPD, claimed as a lung condition, was not incurred in 
active service and may not be presumed to have been incurred 
during active service or as a result of radiation exposure. 
38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2005).  

5.  Prostate condition was not incurred in active service and 
may not be presumed to have been incurred during active 
service or as a result of radiation exposure. 38 U.S.C.A. §§ 
1110, 1112, 1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.309, 3.311 (2005).  

6.  Hypothyroidism, claimed a thyroid condition, was not 
incurred in active service and may not be presumed to have 
been incurred during active service or as a result of 
radiation exposure. 38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via RO letters issued in July 2003 and 
November 2003, the rating decision, and the statement of the 
case (SOC).  In addition, the RO letters, and the SOC, 
provided the veteran with specific information relevant to 
the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained.  The veteran was 
informed in detail of what he needed to provide in order to 
substantiate a claim based on ionizing radiation exposure.  
The veteran indicates that he has not been provided an 
opportunity to undergo VA examination which would assist in 
his claim.  However, for reasons which are set forth below, 
he has not provided competent medical evidence which 
indicates that his claimed disabilities are radiogenic in 
nature, so as to warrant further development.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The Board finds that the appellant was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  By the informational letters, the rating 
decision, and the SOC, VA satisfied the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the instant claim and the Board concludes that to 
proceed to a decision on the merits would not be prejudicial 
to the appellant.  The veteran was also given the opportunity 
to testify at hearing, which he declined.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 


Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for the aforementioned 
conditions as due to radiation exposure in service.  The 
veteran maintains that he has Kyrle's disease, claimed as a 
blood disorder, diabetes mellitus, nephropathy, claimed as a 
kidney condition, COPD, claimed as a lung condition, a 
prostate condition, and hypothyroidism, claimed as a thyroid 
condition as a result of participation in atmospheric testing 
during Operation Ivy in 1952.  

In support of his claim, the veteran submitted a Certificate 
and a Certificate of Achievement indicating that he was a 
participant in the fall of 1952 in atmospheric testing during 
Operation Ivy.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  In this case, it is neither argued nor shown by 
the medical evidence of record that any of the veteran's 
disabilities arose during service.  

Service connection for certain diseases, such as diabetes 
mellitus, may also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within a certain period of time-for 
diabetes mellitus, within one year--from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran's claimed diabetes mellitus does not warrant 
service connection in this regard.  There is no medical 
evidence of record which shows that the veteran was diagnosed 
with diabetes mellitus within one year of service discharge.  
A.R. Barber, MD, one of the veteran's physicians, 
specifically indicated in the record that the veteran was 
diagnosed with diabetes mellitus in 1984, 30 years after 
service discharge.  Therefore, service connection is not 
warranted for diabetes mellitus on a presumptive basis, or 
for Kyrle's disease or nephropathy, both of which have been 
linked by the veteran's private physicians to diabetes.  

As for the veteran's claim for a prostate condition, Congress 
has specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability, and in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, entitlement 
to service connection for a prostate disability is not 
warranted as there is no medical evidence of record of a 
present disability of the prostate that can be related to 
service or as a result of ionizing radiation.  

As for the veteran's claimed disabilities as a result of 
ionizing radiation, service connection for a disability based 
upon exposure to radiation can be awarded on three different 
legal bases.  The first basis is a presumptive basis for 
diseases specific to radiation exposed veterans under 38 
C.F.R. § 3.309(d).  The second basis is based on exposure to 
ionizing radiation with the subsequent development of a 
radiogenic disease under 38 C.F.R. § 3.311.  Finally, a 
veteran is not precluded from establishing service connection 
for a disease based on radiation exposure with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994).  

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of time.  
38 C.F.R. § 3.309(d)(2).  A "radiation-exposed veteran" is 
defined as a veteran who was involved in a "radiation-risk 
activity" during military service.  Such a radiation-risk 
activities include participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities. 38 C.F.R. § 3.309(d)(3).  In the 
present case, the evidence of record does reveal that the 
veteran meets the criteria to be considered a "radiation-
exposed veteran."  He was a participant in atmospheric 
testing during Operation Ivy in 1952.  However, the evidence 
of record does not reveal, and the veteran has so 
acknowledged, that any of the disabilities for which service 
connection is claimed by the veteran are cancers which would 
warrant presumptive service connection on the basis of being 
a disease specific to a radiation-exposed veteran.  Id.  As 
such, the preponderance of the evidence is against a grant of 
service connection on this basis. 38 C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  Again, the 
veteran's claimed conditions are not radiogenic diseases as 
contemplated by the regulations.  Only when there is evidence 
that a veteran suffers from a radiogenic disease does 38 
C.F.R. § 3.311 set out specific requirements for the 
development of evidence.  In the present case, there is no 
evidence that the veteran suffers from a radiogenic disease.  
Therefore, service connection cannot be granted based on 
radiation exposure under 38 C.F.R. § 3.311.

With regard to service connection for the disabilities based 
on actual proof of direct causation by radiation, the veteran 
has submitted no competent medical evidence to substantiate a 
claim for service connection due to radiation exposure on a 
direct, rather than a presumptive basis, a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee, 34 F.3d at 1043.  

A. R. Barber, MD, a private doctor, indicated in a July 2003 
statement to VA that the effects of radiation exposure are 
uncertain, but likely contributed to most of the veteran's 
medical problems.  In this statement, the physician listed 
diagnoses of diabetes mellitus with multiple complications of 
nephropathy, retinopathy, and neuropathy, and noted 
peripheral vascular disease, coronary artery disease with 
congestive heart failure, and hypothyroidism.  Unfortunately, 
Dr. Barber's statements are equivocal at most.  It is not 
clear which disabilities he attributed to the veteran's 
exposure to ionizing radiation and on what basis he did so.  
Furthermore, since he states that the effects of radiation 
exposure are uncertain, and he has not indicated in his 
opinion any knowledge of the veteran's level of exposure, any 
history relating to the veteran's exposure to ionizing 
radiation, or any specialized knowledge or training he has 
pertaining to radiation linked diseases, he appears to be 
resorting to speculation in this regard.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  The Board has the 
responsibility to assess the credibility and weight to be 
given to the competent medical evidence of record. See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  A speculative relationship is 
not enough to support a claim.  See Obert v. Brown, 5 Vet. 
App. 30 (1993). See also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Moreover, a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  For these reasons, the 
Board finds that the veteran has not cited or submitted 
competent scientific or medical evidence that his claimed 
conditions are radiogenic diseases.  38 C.F.R. § 3.311 
(b)(4).  Accordingly, service connection for the 
aforementioned disabilities on this basis must also be 
denied.  

The veteran maintains that ionizing radiation is the basis 
for his aforementioned disabilities.  His statements, while 
acknowledged by the Board, lack probative value, as he has 
not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  There is no evidence showing, or 
suggesting, that the veteran possesses the specialized 
knowledge needed to render diagnoses and express competent 
etiology opinions.  

Based on the foregoing, service connection for Kyrle's 
disease, claimed as a blood disorder, diabetes mellitus, 
nephropathy, claimed as a kidney condition, COPD, claimed as 
a lung condition, prostate condition, and hypothyroidism, 
claimed as a thyroid condition, is not warranted.  


ORDER

Service connection for Kyrle's disease, claimed as a blood 
disorder, diabetes mellitus, nephropathy, claimed as a kidney 
condition, COPD, claimed as a lung condition, prostate 
condition, and hypothyroidism, claimed as a thyroid 
condition, is denied.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


